Citation Nr: 0027718	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from September 
1974 to September 1978 and from July 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In this case, the RO afforded the veteran a VA examination in 
November 1998.   Subsequently, in the appealed rating 
decision, the RO indicated that the veteran's two 
disabilities, hepatitis C and status post left hip injury 
with surgery, both warranted 10 percent evaluations and a 
combined evaluation of 20 percent.  However, records 
subsequently received by the Board in April 2000 in 
compliance with 38 C.F.R. § 20.1304 (1999), and with a waiver 
of RO jurisdiction attached, reflect that the veteran 
underwent a left total hip arthroplasty in March 2000.  These 
records do not indicate that the veteran underwent an 
examination to determine the nature and extent of his left 
hip disability subsequent to his surgery.  In view of this 
new evidence, the Board finds that further examination 
findings regarding this disability are warranted prior to the 
Board's determination of the veteran's claim for nonservice-
connected pension benefits.

The Board also notes that at the time of the November 1998 VA 
examination, the examiner indicated, following examination, 
that the veteran did not suffer symptomatically from 
hepatitis C.  However, a statement was subsequently received 
from the veteran's VA treating physician who indicated in a 
letter dated in February 1999 that the veteran's liver 
condition had progressed from stage II pre-cirrhosis to stage 
III pre-cirrhosis, that the veteran's hepatitis C will 
intensify the veteran's symptoms, and that the condition was 
associated with chronic fatigue and weakness which would 
prevent the veteran from performing heavy work.  As it 
appears that symptomatology associated with the veteran's 
nonservice-connected hepatitis C has worsened since the last 
VA examination, another examination is in order in this 
regard.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his nonservice-
connected disabilities from 1999 through 
the present, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The RO should afford the veteran an 
examination to determine the nature and 
extent of his left hip disorder and well 
as to determine the severity of his 
hepatitis C.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed, including 
range of motion studies.  The examiner 
should also comment on whether the left 
hip disorder is productive of painful 
motion, functional loss due to pain, or 
excess fatigability. The examiner is 
asked to address the question of whether 
the veteran has liver damage, and if so, 
to what degree as defined by the VA 
Schedule for Rating Disabilities.  The 
examiner should also specifically state 
whether the veteran's hepatitis is 
manifested by demonstrable liver damage, 
gastrointestinal disturbance, fatigue, 
anxiety, or depression.  If 
gastrointestinal disturbance is apparent, 
the examiner should indicate the degree 
of such disturbance (i.e., mild, 
moderate, marked), how often it occurs 
(i.e., recurrent or of several weeks 
duration, aggregating three or more a 
year and accompanied by disabling 
symptoms requiring rest therapy), and 
whether such symptomatology necessitates 
dietary restriction or other therapeutic 
measures.  Additionally, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's left hip disorder and 
hepatitis C render him unable to obtain 
and follow a substantially gainful 
occupation.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


